 

EXECUTION VERSION

 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This First Amendment to Amended and Restated Loan and Security Agreement (this
“Agreement”) is entered as of March 12, 2018, by and between NTN Buzztime, Inc.,
a Delaware corporation (“Borrower”), and East West Bank (“Bank”).

 

Recitals

 

Whereas, Bank and Borrower entered into the Amended and Restated Loan and
Security Agreement, dated as of November 29, 2017 (as the same may from time to
time be amended, modified, supplemented or restated, the “Loan Agreement”);

 

Whereas, Borrower acknowledges that Borrower is currently in default of minimum
Fixed Charge Coverage Ratio covenant set forth in Section 6.7(a) of the Loan
Agreement for the fiscal quarter ended December 31, 2017 (the “Existing Event of
Default”);

 

Whereas, Borrower has requested that Bank (i) waive the Existing Event of
Default, (ii) replace the minimum Fixed Charge Coverage Ratio covenant with
minimum Adjusted EBITDA Covenant for the 2018 fiscal year, and (iii) the
Adjusted EBITDA definition be amended to provide that the non-cash inventory
write-off expenses for the fiscal quarter ended December 31, 2017, are an
add-back; and

 

Whereas, Bank is willing to agree to Borrower’s requests, on the terms and
conditions set forth herein;

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.

 

2. Waiver of Event of Default.

 

(a) Bank hereby waives the Existing Event of Default. The foregoing Event of
Default waiver shall not operate as a waiver of any other Event of Default, now
existing or occurring in the future. The foregoing waiver also shall not operate
as a waiver of any right or remedy of Bank now existing or arising in the future
with respect to any Event of Default not waived pursuant to this Section.

 

(b) Borrower represents and warrants to Bank that the Existing Event of Default
is the only Event of Default which has occurred and is continuing as of the date
hereof.

 

3. Amendments to Loan Agreement.

 

(a) Section 6.7 of the Loan Agreement is deleted in its entirety and replaced
with the following:

 

6.7 Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:

 

(a) Minimum Fixed Charge Coverage Ratio. Borrower shall not have a Fixed Charge
Coverage Ratio as of the last day of a fiscal quarter, commencing with the
fiscal quarter ending March 31, 2019, less than 1.25 to 1.00; provided, however,
that if as of the last day of a fiscal quarter (i) the Fixed Charge Coverage
Ratio is less than 1.25 to 1.00 and (ii) Borrower’s unrestricted cash exceeds
the Term Loan principal outstanding, then the breach of this Section 6.7(a)
shall be automatically cured, provided that such automatic cure may not be used
more than (A) two (2) times in any fiscal year or (B) four (4) times during the
term hereof.

 



 1 

 

 

(b) Minimum Liquidity. Borrower shall maintain Liquidity at all times, and
tested as of the last day of each calendar month, of not less than Two Million
Dollars ($2,000,000).

 

(c) Maximum Senior Leverage Ratio. Borrower shall not have Senior Leverage Ratio
as of the last day of a fiscal quarter greater than the ratio set forth below:

 

Fiscal Quarter Ending  Maximum Senior Leverage Ratio December 31, 2017 through
March 31, 2018  2.75 to 1.00 June 30, 2018 and each Fiscal Quarter ending
thereafter  2.50 to 1.00

 

(d) Adjusted EBITDA. Borrower shall achieve Adjusted EBITDA at such date below
for each six-month period noted below of not less than the applicable amount set
forth below for such period:

 

Six Month Period Ending  Minimum Adjusted EBITDA  March 31, 2018  $600,000  June
30, 2018  $1,200,000  September 30, 2018  $1,600,000  December 31, 2018 
$1,500,000 

 

(b) The definition of “Adjusted EBITDA” in Exhibit A of the Loan Agreement is
amended to read as follows:

 

“Adjusted EBITDA” means, as calculated on a consolidated basis for Borrower and
its Subsidiaries for any period as at any date of determination, (a) EBITDA,
plus (b) other noncash expenses and charges, plus (c) to the extent approved by
Bank, other onetime charges, plus (d) to the extent approved by Bank, any losses
arising from the sale, exchange, transfer or other disposition of assets not in
the ordinary course of business plus (e) with respect to the fiscal quarter
ended December 31, 2017, the non-cash inventory write-off expenses.

 

(c) Exhibit D of the Loan Agreement is amended to read as set forth in
Attachment “1” hereto.

 

4. Limitations.

 

(a) This Agreement is effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (ii) otherwise prejudice any right or remedy which Bank may now
have or may have in the future under or in connection with any Loan Document.

 



 2 

 

 

(b) This Agreement shall be construed in connection with and as part of the Loan
Documents, and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect.

 

5. Representations and Warranties. Borrower represents and warrants to Bank as
follows:

 

(a) the representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct in all material respects as of such date);

 

(b) Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Loan Agreement and this Agreement;

 

(c) The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

 

(d) The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement and this Agreement have
been duly authorized by all necessary action on the part of Borrower;

 

(e) The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement and this Agreement do
not and will not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;

 

(f) The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on either Borrower, except as
already has been obtained or made;

 

(g) This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights;

 

(h) Except as expressly stated in this Agreement, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Agreement;

 

(i) Borrower has made such investigation of the facts pertaining to this
Agreement and all of the matters appertaining thereto, as it deems necessary;

 

(j) The terms of this Agreement are contractual and not a mere recital; and

 

(k) This Agreement has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Agreement is signed freely, and
without duress, by Borrower.

 

6. Release by Borrower.

 

(a) FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Agreement (collectively the
“Released Claims”). Without limiting the foregoing, the Released Claims shall
include all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 



 3 

 

 

(b) In furtherance of the release in this Section, Borrower expressly
acknowledges and waives all rights under Section 1542 of the California Civil
Code, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR. (EMPHASIS ADDED.)

 

(c) By entering into the release in this Section, Borrower recognizes that no
facts or representations are ever absolutely certain and it may hereafter
discover facts in addition to or different from those which it presently knows
or believes to be true, but that it is the intention of Borrower hereby to
fully, finally and forever settle and release all matters, disputes and
differences, known or unknown, suspected or unsuspected; accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, Borrower shall not be entitled to set aside this release by
reason thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever. Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by Bank with respect to
the facts underlying this release or with regard to any of such party’s rights
or asserted rights.

 

(d) The release in this Section may be pleaded as a full and complete defense
and/or as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release. Borrower acknowledges that the release contained in this Section
constitutes a material inducement to Bank to enter into this Agreement, and that
Bank would not have done so but for Bank’s expectation that such release is
valid and enforceable in all events.

 

(e) The provisions, waivers and releases set forth in this Section are binding
upon Borrower and Borrower’s stockholders, officers, employees, agents, assigns
and successors in interest. The provisions, waivers and releases of this Section
shall inure to the benefit of Bank and its stockholders, officers, employees,
agents, assigns and successors in interest.

 

(f) Borrower represents and warrants that Borrower is the sole and lawful owner
of all right, title and interest in and to all of the Released Claims and
Borrower has not heretofore voluntarily, by operation of law or otherwise,
assigned or transferred or purported to assign or transfer to any Person any
such Released Claim or any portion thereof. Borrower shall indemnify and hold
harmless Bank from and against any claim, demand, damage, debt, liability
(including payment of attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or arising out of any assignment or transfer
prior to the date of this Agreement.

 

(g) The provisions of this Section shall survive payment in full of the
Obligations, full performance of all the terms of this Agreement and the Loan
Agreement, and/or Bank’s actions to exercise any remedy available under the Loan
Agreement or otherwise.

 

7. Conditions Precedent. As conditions precedent to the effectiveness of this
Agreement (the date such conditions precedent are satisfied the “Effective
Date”):

 

(a) Bank shall have received, in form and substance satisfactory to Bank, the
following:

 

(i) this Agreement, duly executed by Borrower (Borrower’s executed signature
page may be delivered via facsimile, electronic mail (including pdf) or other
transmission method); and

 



 4 

 

 

(ii) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate; and

 

(b) Borrower shall have paid all reasonable Bank Expenses incurred through the
date of this Agreement, which may be debited from any of Borrower’s accounts.

 

8. Prior Agreement; No Novation. The Loan Documents are hereby ratified and
reaffirmed and shall remain in full force and effect. This Agreement is not a
novation and the terms and conditions of this Agreement shall be in addition to
and supplemental to all terms and conditions set forth in the Loan Documents.
This Agreement shall constitute a Loan Document under the Loan Agreement; the
failure to comply with the covenants contained herein shall constitute an Event
of Default and all obligations included in this Agreement shall constitute
Obligations and shall be secured by the Collateral. In the event of any conflict
or inconsistency between this Agreement and the terms of any other Loan
Document, the terms of this Agreement shall be controlling, but such Loan
Documents shall not otherwise be affected or the rights therein impaired.

 

9. Course of Dealing; Waivers. No course of dealing on the part of Bank or its
officers, nor any failure or delay in the exercise of any right by Bank, shall
operate as a waiver thereof, and any single or partial exercise of any such
right shall not preclude any later exercise of any such right. Bank’s failure at
any time to require strict performance by Borrower of any provision shall not
affect any right of Bank thereafter to demand strict compliance and performance.
Any suspension or waiver of a right must be in writing signed by an officer of
Bank.

 

10. Integration. This Agreement and the other Loan Documents represent the
entire agreement about the subject matter hereof and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

 

11. Construction. Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Bank on the basis that this Agreement was
drafted by Bank. On the contrary, this Agreement has been negotiated and
reviewed by both parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of the parties hereto.

 

12. Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California, without regards to conflicts of law principles.

 

13. Severability. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

14. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed signature page of this Agreement and all other documents executed in
connection with the Loan by facsimile or other electronic mail transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

[Signature page follows]

 

 5 

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

BANK   BORROWER       East West Bank   NTN Buzztime, Inc.           By: /s/
Alexis Coyle   By: /s/ Allen Wolff Name: Alexis Coyle   Name: Allen Wolff Title:
Managing Director   Title: CFO & EVP

 

[First Amendment to Amended and Restated Loan and Security Agreement]

 

   

 

 

ATTACHMENT “1”

 

EXHIBIT D

 

  COMPLIANCE CERTIFICATE Please send all Required Reporting to: East West Bank
555 Montgomery Street, 9th Floor San Francisco, CA 94111
Alexis.coyle@eastwestbank.com

 

FROM: NTN Buzztime, Inc.  

 

The undersigned authorized officer of NTN Buzztime, Inc., a Delaware corporation
(“Borrower”), for and on behalf of Borrower, hereby certifies that in accordance
with the terms and conditions of the Amended and Restated Loan and Security
Agreement, dated as of November 29, 2017, by and between Bank and Borrower (the
“Agreement”), (i) Borrower is in complete compliance for the period ending
__________ with all required covenants except as noted below and (ii) except as
noted below all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof
except that those representations and warranties referring to another date shall
be true and correct in all material respects on that other date. Attached hereto
are the required documents supporting the above certification. The summary
descriptions in the Reporting Covenants below are qualified by, and subject to,
the terms of the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants   Required       Complies Annual audited consolidated and
consolidating financial statements and Compliance Certificate   FYE within 180
days   Yes   No   N/A Monthly balance sheet , income statements and statements
of cash (Borrower prepared)   Monthly within 30 days after each month   Yes  
No   N/A Annual financial projections   Annually by February 15 of each fiscal
year   Yes   No   N/A Compliance Certificate   Monthly within 30 days after each
month   Yes    No   N/A

 

Financial Covenants  Required   Actual      Complies Minimum Adjusted EBITDA 
$_________   $_________   Yes  No   N/A Minimum Fixed Charge Coverage Ratio 
 1.25 to. 1.00    ____to 1.00   Yes  No   N/A Minimum Liquidity  $2,000,000  
$_________   Yes  No   N/A Maximum Senior Leverage   ____to 1.00    ____to
1.00   Yes  No   N/A

 

Comments Regarding Exceptions: See Attached.   BANK USE ONLY         Verified:
SIGNATURE     AUTHORIZED SIGNER             Date:   TITLE                      
DATE   Compliance Status Yes No

 



   

 

 